DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6 and 11-12 are objected to because of the following informalities:  
In reference to claims 5 and 11, after “the” and before “metallic alloy” in line 1, it is suggested to insert “at least one”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claims 6 and 12, it is suggested to amend “walls” to “wall”, in order to ensure consistency in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 7, the limitation “x is 20% or greater” is recited in lines 5-6, it is unclear what the “20% or greater” is based on, e.g., % by weight, vol%. The examiner interprets the “%” to be a % by weight of a total weight of the MCrAlY-NiAl alloy. Clarification is requested.
Regarding dependent claims 8-12, these claims do not remedy the deficiencies of parent claim 7 noted above, and are rejected for the same rationale.
In reference to claim 8, the limitation “CoNiCrAlY - 20%NiAl” is recited in line 2 is recited, it is unclear what the “20%” is based on, e.g., % by weight or % by volume. The examiner interprets the “%” to be a % by weight of a total weight of the MCrAlY-NiAl alloy. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatenatble over Schilke et al. (US 3,817,719) (Schilke) in view of Pabla et al. (US 2004/0137259) (Pabla).
In reference to claim 1, Schilke teaches abradable materials and more particularly relates to a low friction abradable material which is resistant to oxidation at elevated temperatures and is especially suitable for gas turbine engines (col. 1, lines 34-37). The homogeneous and porous abradable seal material is produced by blending a powder mixture of, by weight, 40-70 percent nickel-chromium alloy, 15-40 percent cobalt-aluminum-yttrium alloy, 5-15 percent nickel-aluminum alloy, 2-10 percent nickel brazing alloy and 2-5 percent inert powder of silicate base material (col. 2, line 70 - col. 3, line 7) (corresponding to an abradable material including at least one metallic alloy; the at least one metallic alloy including a braze alloy).
Schilke further teaches the seal material is used in conjunction with a holding member such as a conventional metal honeycomb of suitable material and configuration (col. 3, lines 19-corresponding to a honeycomb structure comprising: a plurality of cells, each cell of the plurality of cells including a cell wall surrounding a void and an abradable material within the void of each cell of the plurality of cells).
Schilke does not explicitly teach the abradable seal material includes a plurality of hollow particles, and the plurality of hollow particles including hollow fly ash particles, as presently claimed.
Pabla teaches a high temperature, oxidation-resistant abradable coating system for turbine shrouds that is more effective over time than conventional systems ([0012]). Pabla further teaches hollow microspheres in the coating, the microspheres form a ceramic microballoon dispersion that results in a material with uniform closed porosity having, on the one hand, consistent abradability at higher operation temperatures and, on the other hand, improved oxidation resistance because the microspheres generates closed porosity, which prevents or at least delays the ingression of oxygen from the coating surface ([0013]) (corresponding to a plurality of hollow particles).
Pabla further teaches the ceramic microballons include alumina based hollow microspheres, fly ash consisting primarily of silicon dioxide, aluminum oxide and iron oxide ([0013]; [0019]; [0049]) (corresponding to the plurality of hollow particles including hollow fly ash particles).
In light of the motivation of Pabla, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include hollow micorspheres of fly ash in the abradable seal material of Schilke, in order to provide uniform closed porosity in the abradable seal material and thus improved oxidation resistance 
In reference to claim 5, Schilke in view of Pabla teaches the limitations of claim 1, as discussed above. Schilke in view of Pabla teaches blending the powder mixture, mixing the powders with a binder, filling the honeycomb and allowing the carrier to be evaporated and then sintering the powders (Schilke, col. 2, line 69 - col. 3, line 57), which matches the process disclosed in the instant applications specification at paragraphs [0018]-[0019], therefore it is clear the metallic alloy is intrinsically free of pores.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
In reference to claim 6, Schilke in view of Pabla teaches the limitations of claim 1, as discussed above. Schilke further teaches the abradable seal material is packed into the honeycomb (col. 3, lines 39-41). Given that Schilke in view of Pabla teaches the abradable seal material is packed into the metal honeycomb it is clear the cell walls of the metal honeycomb include the abradable seal material (corresponding to the cell walls include the abradable material).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Schilke in view of Pabla as applied to claim 1 above, and further in view of Sandin (US 2005/0040210).
In reference to claims 2 and 3, Schilke in view of Pabla teaches the limitations of claim 1, as discussed above. Schilke further teaches the abradable coating includes a nickel brazing alloy (col. 2, line69 - col.3, linel) (corresponding to the braze alloy is an active nickel-based brae alloy).
Schilke in view of Pabla does not explicitly teach the nickel-based braze alloy having a braze temperature within a range of from 900C to 1200C, the active nickel-based braze alloy including at least one active element selected from the group consisting of titanium (Ti), zirconium (Zr) and hafnium (Hf), as presently claimed.
Sandin teaches joining or bonding ceramic to metal with an alloy having a high nickel content ([0005]). The alloy is AMS 4777 which has a nominal composition by weight percent of 3.1 B, 4.5 Si, 7.0 Cr and 3.0 Fe with the balance being Ni ([0019]) (corresponding to the braze alloy is Ni-7%Cr-4.5%Si-3%Fe-3.2%B the percentages being weight percentages of the braze alloy and the balance being nickel (Ni)). AMS 4777 has a brazing temperature in °F of 1850-2150 (i.e., 1010-1176.67 °C) (corresponding to a braze temperature within the range of from 900C to 1200C).
Sandin further teaches adding a small amount of titanium to the braze alloy, from 0.5% to 5% by weight; adding the small amount of titanium to the braze alloy activates the braze alloy and eliminates the need for coating or metallizing the ceramic component ([0023]) (corresponding to the active nickel-based braze alloy including at least one active element selected from the group consisting of titanium (Ti); 5-10%Ti).
In light of the motivation of Sandin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the nickel brazing alloy of Schilke in view of Pabla to be the ASM 4777 with 0.5 to 5% by weight .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schilke in view of Pabla as applied to claim 1 above, and further in view of Xia (US 6,670,046).
In reference to claim 4, Schilke in view of Pabla teaches the limitations of claim 1, as discussed above.
Schilke in view of Pabla does not explicitly teach the abradable material has a thickness within a range of 120 mils to 200 mils, as presently claimed. However, Schilke teaches the seal material is packed into the honeycomb (col. 3, lines 39-41).
Xia teaches a high temperature, thermally insulating and/or abradable composite coating system that may be used in gas turbine components such as ring seal segments (col. 2, lines 8-11). The composite thermal barrier coating includes a composite material which comprises a metal base layer and a metallic honeycomb structure (col. 2, lines 15-18). The honeycomb structure provides good adhesion between a ceramic material and the underlying metallic material (col. 2, lines 40-43). Xia further teaches the honeycomb has a depth of 4 mm (i.e., 157.48 mil) (col. 8, lines 24-26).
In light of the motivation of Xia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the metallic honeycomb structure of Schilke in view of Pabla to be the metallic honeycomb structure of Xia, in order to provide a honeycomb structure with good adhesion between the abradable material and underlying stationary component.
corresponding to the abradable material has a thickness within a range of 120 mils to 200 mils).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (US 2018/0355745) (Mathew) in view of Pabla.
In reference to claims 7-8, Mathew teaches a filled abradable seal component for a turbomachine, the abradable seal component includes a plurality honeycomb cells filled with a filler material, where the filler material is bonded to one or more side walls of the plurality of honeycomb cells ([0004]) (corresponding to a honeycomb structure comprising: a plurality of cells, each cell of the plurality of cells including a cell wall surrounding a void; and an abradable material within the void of each cell of the plurality of cells).
Mathew further teaches the filler material includes mixing an abradable material and a binder to produce a mixture ([0019]). The abradable material includes cobalt nickel chromium aluminum yttrium-polyester or cobalt nickel chromium aluminum yttrium-boron nitride, while the binder includes nickel-aluminum ([0029]). Therefore, it is clear the abaradable material includes cobalt nickel chromium aluminum yttrium-polyester or cobalt nickel chromium aluminum yttrium-boron nitride and nickel-aluminum (corresponding to the abradable material including at least one metallic alloy; the at least one metallic alloy including MCrAlY-xNiAl where M is one or more of Fe, Co and Ni).
Mathew further teaches mixing the abradable material (i.e., cobalt nickel chromium aluminum yttrium-polyester or cobalt nickel chromium aluminum yttrium-boron nitride) and the binder material (i.e., nickel-aluminum) includes selecting the abradable material and the binder material in a volume ratio ranging from 0.5 to 3 ([0030]) (corresponding to x is 20% or greater of the at least one metallic alloy; CoNiCrAlY-20%NiAl).
While Mathew does not explicitly disclose the amount of nickel-aluminum in weight %, however, given that Mathew broadly disclose having a volume ratio of abradable material to binder material (i.e., nickel-aluminum) from 0.5 to 3, it is clear that it would necessarily include the presently claimed (i.e., 20% or greater).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Mathew does not explicitly teach the filler material includes a plurality of hollow particles, as presently claimed.
Pabla teaches a high temperature, oxidation-resistant abradable coating system for turbine shrouds that is more effective over time than conventional systems ([0012]). Pabla further teaches hollow microspheres in the coating, the microspheres form a ceramic microballoon dispersion that results in a material with uniform closed porosity having, on the one hand, consistent abradability at higher operation temperatures and, on the other hand, improved oxidation resistance because the microspheres generates closed porosity, which corresponding to a plurality of hollow particles).
Pabla further teaches the ceramic microballons include alumina based hollow microspheres, fly ash consisting primarily of silicon dioxide, aluminum oxide and iron oxide ([0013]; [0019]; [0048]) (corresponding to the plurality of hollow particles including at least one selected from the group consisting of silicon oxide, aluminum oxide).
In light of the motivation of Pabla, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include hollow micorspheres in the filler material of Mathew, in order to provide uniform closed porosity in the filler material and thus improved oxidation resistance and consistent abradability at higher operation temperatures, and thereby arriving at the presently claimed invention.
In reference to claim 11, Mathew in view of Pabla teaches the limitations of claim 7, as discussed above. Mathew in view of Pabla does not teach the filler material has a porosity or is porous, therefore it is clear the abradable material is free of pores (corresponding to the metallic alloy is free of pores).
In reference to claim 12, Mathew in view of Pabla teaches the limitations of claim 7, as discussed above. Mathew in view of Pabla teaches the filler material is filled in the plurality of honeycomb cells and the filler material is bonded to one or more side walls of the plurality of honeycomb cells (Mathew, [0004]; [0019]), therefore it is clear the honeycomb cell walls include the filler material (corresponding to the cell walls include the abradable material).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Pabla as applied to claim 7 above, and further in view of Rigney et al. (US 3,879,831) (Rigney).
In reference to claim 9, Mathew in view of Pabla teaches the limitations of claim 7, as discussed above.
Mathew in view of Pabla does not explicitly teach the plurality of hollow particles includes zinc oxide, the abradable material including greater than 22% by weight of the zinc oxide, as presently claimed.
Rigney teaches a homogeneous and porous abradable seal material structure including a metal alloy and inert powder material (col. 1, line 66 - col. 2, line 10). The inert material is zinc oxide (col. 2, lines 43-47) (corresponding to the plurality of particles includes zinc oxide). Rigney further teaches the inert powder provides increased lubricity and adjust porosity and density (col. 3, lines 54-56).
In light of the motivation of Rigney, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the small inorganic hollow microspheres of Mathew in view of Pabla to be the inert powder material of zinc oxide, in order to provide increase lubricity in the filler material.
While Mathew in view of Pabla and Rigney does not explicitly teach including greater than 22% by weight of the zinc oxide in the filler material as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
Before the effective filing date of the presently claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of zinc oxide of Mathew in view of Pabla and Rigney, including over the presently claimed, in order to adjust the filler materials porosity and density.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Pabla as applied to claim 7 above, and further in view of Merrill et al. (US 6,235,370) (Merrill).
In reference to claim 10, Mathew in view of Pabla teaches the limitations of claim 7, as discussed above.
Mathew in view of Pabla does not explicitly teach the abradable material has a thickness within a range of 120 mils to 200 mils, as presently claimed. However, Mathew teaches completely filling an internal volume of the plurality of honeycomb cells with the filler material ([0030]).

In light of the motivation of Merrill, it would have been obvious to one of ordinary skill in the art to modify the honeycomb structure of Mathew in view of Pabla to be the metallic honeycomb structure of Merrill, in order to provide a honeycomb structure with good adhesion between the filler material and underlying stationary component.
Given that Mathew in view of Pabla and Merrill teaches the filler material completely fills the internal volume of the honeycomb cell and the honeycomb cell has a depth of 4 mm, it is clear the filler material has a thickness of at least 4 mm (i.e., 157.48 mil) (corresponding to the abradable material has a thickness within a range of 120 mils to 200 mils).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).




Response to Arguments
In response to amended claims 2-6 and 8-12, the previous Claim Objections of claims 2-4 and 8-10 are withdrawn from record. However, the Claim Objections of claims 5-6 and 11-12 are maintained in part for the reasons set forth above.

In response to amended claims 3 and in light of Applicant arguments at p. 7 of the Remarks filed 02/12/2021 the previous 35 U.S.C. 112(b) rejections of claims 3 and 9 are withdrawn. However, as discussed in the rejection set forth above, claims 7-12 remain rejected under 35 U.S.C. 112(b) given that each of claims 7 and 8 recite “%” and it is unclear what the “%” is based on (e.g., % by weight, vol%).

Applicants primarily argue:
“Pabla sets forth coating compositions with mircoballoons, however there is nothing in Pabla that even infers motivation to provide that coating composition in other technologies. While Pabla discloses microballoons, Applicants respectfully and strenuously submit that the Office Action’s allegation that Pabla provides motivation is erroneous and not supported. If the Office continues to opine that Pabla provides motivation to include its material in other technologies, Applicants respectfully submit that a subsequent Office Action distinctly point out where such motivation is in Pabla. Applicants respectfully submit that the rejections under 35 USC §103 do not establish a prima facie case of obviousness. Accordingly, withdrawal of the rejections under 35 USC §103 over Schilke and Pabla and over Mathew and Pabla is respectfully requested and allowance of the claims is respectfully solicited.”Remarks, p. 8-9
The examiner respectfully traverses as follows:
	While Schilke, Mathew and Pabla may have different end uses, it is the examiner’s position that one of ordinary skill in the art would combine the teachings of Schilke and Pabla as well as Mathew and Pabla; namely both Schilke and Pabla are drawn to abradable materials for gas turbine engines having metallic compositions, similarly, both Mathew and Pabla are drawn 
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks, p. 11), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/M.O./Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784